                                                                                                   11/23/2019




ENDORSEMENT: Plaintiff shall respond to Defendant's Motion to Dismiss (ECF No. 106) no later than
12/31/2019. Defendant shall file any reply by 1/17/2020. The Court shall not consider matters outside the
pleadings and thus the Court declines to treat the motion as one for summary judgment. See Fed. R. Civ. P.
12(d). The Clerk of Court is directed to mail a copy of this Order to the pro se parties. In addition, a copy of
this Order will be emailed to the parties by Chambers. SO ORDERED.
Dated: 11/23/2019
